Citation Nr: 9900676	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-32 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for major depression, 
dysthymic disorder with syncope, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel
INTRODUCTION

The veteran had active service from July 1979 to December 
1981.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a June 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Saint Petersburg, Florida.  The RO increased the 
veterans rating from 10 percent to 50 percent disabling in 
an October 1996 rating decision.

This case was previously before the Board in September 1997, 
at which time the above issue was remanded to the RO for 
further development of the evidence.  Said development having 
been completed, the case is properly before the Board for 
decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service connected 
disability has increased in severity and that he is currently 
unemployable.  He contends that he is therefore entitled to 
an increased rating for his service connected major 
depression, dysthymic disorder with syncope.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a 100 
percent evaluation for the veterans major depression, 
dysthymic disorder with syncope.  The veterans claim is 
granted.


FINDING OF FACT

The veterans major depression, dysthymic disorder with 
syncope is currently manifested by demonstrated inability to 
obtain or retain employment.


CONCLUSION OF LAW

The schedular criteria for an 100 percent evaluation for 
major depression, dysthymic disorder with syncope have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132,  
Diagnostic Code 9405 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 632;  see also Jones v. Brown, 7 
Vet. App. 134 (1994).  The veteran has generally alleged that 
the symptoms of his service-connected psychiatric disability 
have increased in severity, and that he is entitled to an 
increased evaluation.  The Board finds that the veterans 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107 (a).  The Boards September 1997 remand has been 
complied with; therefore, no further development is necessary 
in order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a),  4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Veterans Appeals stated 
that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board notes that the regulations pertaining to mental 
disorders were revised.  Psychiatric disabilities are rated 
under the portion of the Schedule for Rating Disabilities 
that pertains to mental disorders.  Prior to November 7, 
1996, PTSD was rated under 38 C.F.R. § 4.132 (1996).  
Effective November 7, 1996, the rating schedule for mental 
disorders was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52700 (Oct. 8, 1996).  Therefore, the veterans 
claim for an increased rating for psychiatric disability will 
be evaluated under both the new and old law.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)  [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply].  The February 1997 supplemental 
statement of the case reflects that both sets of rating 
criteria were applied to the veterans claim.  Accordingly, 
the veteran will not be prejudiced if the Board proceeds with 
appellate consideration of the claim presented.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Relevant Law and Regulations

As discussed above, the Board will evaluate the veterans 
service-connected major depression, dysthymic disorder with 
syncope under both the current and former rating criteria.  

Before November 7, 1996, the VA Schedule for Rating 
Disabilities read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment. 

38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

Words such as mild, "considerable" and severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1998).  It should also 
be noted that use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (1998).

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities was amended.  The pertinent provision now reads 
as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9433 (1998).


Pertinent Background

The veteran was granted service connection for major 
depression, dysthymic disorder with syncope in an August 1989 
rating decision in which the RO found him to be 10 percent 
disabled.  The veteran requested an increased rating for his 
service connected disability in June 1995.  The veterans 
disability rating was increased to 50 percent in an October 
1996 rating decision.  

The veteran was hospitalized in November 1994 on referral of 
his therapist at the Orlando, Florida VA Medical Center 
(VAMC).  The veteran complained of increasing depression and 
feelings of hopelessness over the prior six months which were 
aggravated by the loss of his job and decreased self esteem.  
Upon discharge, the veteran was oriented and denied suicidal 
or assaultive ideation as well as auditory or visual/tactile 
hallucinations.  There was no evidence of delusions.  Insight 
was present, but limited.

A social worker reported in November 1994 that the veteran 
was not capable of maintaining employment due to his 
depression.

In December 1994 the veteran was diagnosed with severe 
schizo-affective disorder.  In January 1995, the veterans 
treating physician at the VAMC noted that the veterans 
service connected disability has apparently matured into a 
more severe depression and appears to be a psychotic 
depression, that, so far, has not responded well to 
medications and is incapacitating at this time.  The 
physician recommended hospitalization.  

The veteran was hospitalized in February 1995.  He complained 
of auditory hallucinations, consisting of voices telling him 
to hide and that they were coming to get him, which he said 
were present since 1980.  Upon discharge, the veteran was 
appropriately dressed and groomed.  His mood was mildly 
depressed and his affect was appropriate.  He denied 
delusions, obsessions or preoccupations.  His thought was 
oriented.  He denied suicidal or homicidal ideation.  The 
examiner ruled out schizophrenia.  The assessment was noted 
to be incomplete at the time of the report, but suggested a 
diagnosis of character disorder with somatization.  It was 
determined that the veteran was capable of working and did 
not require a period of convalescence.

The veterans VA vocational rehabilitation file dated from 
February 1995 to May 1995 is also of record.  A report dated 
in February 1995 indicates that the veteran was noted to have 
accident problems at all his jobs.  It was noted that he had 
numerous slip and falls.  A May 1995 report also noted that 
the veteran had experienced a number of workers compensation 
accidents.  The report further stated that the veterans 
psychological condition prohibited him from engaging in a 
program of vocational rehabilitation that would render him 
suitable for employment.  A May 1995 letter from the 
counseling psychologist to the Vocational Rehabilitation 
Officer reflected that, based on a review of the veterans 
history and his psychiatric treatment records, his 
participation in a program for vocational rehabilitation 
would not be feasible at that time.  The report cited the 
veterans depression, anxiety, anger, auditory hallucinations 
and February 1995 hospitalization in support of the decision 
to deny vocational rehabilitation under Chapter 31.

The veteran was seen in September 1995 and was noted to be 
severely depressed and tearful.  The diagnosis was severe 
schizo-affective disorder.  The veteran reported suicidal 
ideation in October 1995.  The assessment was schizo-
affective disorder, depressed, totally disabled.  Later in 
October 1995, the veteran was noted to have a self-defeating 
and dependent personality, with borderline characteristics of 
anxiety, dysthymia and somatoform disorder with major 
depression.  The assessment was major depression.  The 
veteran was noted to be severely depressed in January 1996.  
The veteran indicated that he tried to work for several days, 
but became increasingly depressed.  The assessment was 
schizo-affective disorder.

In January 1996, a hearing was held at the RO in Saint 
Petersburg, Florida.  The veteran testified that his family 
was supportive of him and that he had close friends.  He 
indicated that he was not distrustful of other people.  He 
stated that he was unable to hold a job because of his 
depression.  He further elaborated that he felt that he does 
not do a good job and, in effect, resigns from his jobs.  He 
also stated that he had been asked to leave some jobs so that 
he would not endanger himself or others.  The veteran 
testified that he heard voices which told him to hide and 
that they were coming to get him.  He indicated that when he 
becomes severely depressed, he withdraws from his family.  

The veteran underwent a VA mental disorders examination in 
March 1996.  The veteran reported that after service, the 
longest period of employment was from 1989 to 1991 when he 
worked as an audio technician.  He indicated that he was last 
employed in October 1994.  The veteran was alert, oriented 
and neatly groomed.  He reported hearing voices and shadows 
that other people do not see.  He denied suicidal ideation, 
but reported feeling of guilt about being unemployed.  The 
diagnosis was major depression disorder with psychotic 
features.

The veteran underwent a VA mental disorders examination in 
April 1996.  The examination was conducted by the same 
examiner who conducted the March 1996 examination.  The 
examiner stated that it was his opinion that the veterans 
condition had worsened and that his current condition was 
related to his past service connected disorder.

Psychological testing in October 1996 revealed that the 
veteran tended to somatize when in distress and that the 
degree of depression and anxiety revealed in the test might 
not be as much as is actually existing.  Results showed a 
moderate to severe level of depression.

The veteran reported to the VA emergency room in August 1997 
complaining of hearing voices and feeling depressed.  He 
requested admission to the hospital so that he could get 
his life back together again.  He denied suicidal or 
homicidal ideation.  He reported that he worked with 
explosives and felt that he was unable to perform his job.  
He also reported increased appetite and irritability, 
anhedonia, nightmares and intrusive thoughts.  The veteran 
was appropriately dressed and groomed.  The treatment team 
was of the opinion that the veterans complaints regarding 
auditory hallucination was motivated by his desire to be 
admitted to the hospital.  On the day he was to be 
discharged, he become acutely suicidal.  He was granted one 
more day of hospitalization.  Upon release, the veteran was 
determined to be capable of returning to work after two weeks 
of convalescence.  In September 1997, it was recommended that 
the veteran have an additional week of convalescence, due to 
an adjustment in his medication.

The veteran underwent a VA mental disorders examination in 
May 1998, pursuant to the Boards September 1997 remand.  The 
examiner reviewed the claims file before and after examining 
the veteran.  The veteran reported depression, irritability, 
anxiety, poor sleep, poor energy and low self-esteem.  He 
reported intermittent exacerbations of his chronic depression 
which occurred several times a year.  He stated that he had 
not held a job since 1991 and that depression and anxiety 
have severely affected his work performance.  He indicated 
feelings of guilt regarding his relationship with his wife.  
The veterans mood was depressed.  He denied active auditory, 
visual, or tactile hallucinations, delusions or paranoia.  No 
ideas of reference were noted, nor was there active suicidal 
or homicidal ideation.  The examiner noted that the veteran 
appeared to have two concomitant depressive illnesses; 
dysthymic disorder with intermittent exacerbations of a major 
depressive disorder.  The examiner stated that the veteran 
appeared not to be able to work due to his illness.  The 
examiner also noted that the veteran was isolated with regard 
to his family, due to feelings of guilt over the stress he 
places them under.  His social and industrial adaptability 
appeared to be relatively poor.  The diagnoses were dysthymic 
disorder and major depressive disorder, recurrent, moderate 
to severe with a GAF of 50-55 .  The examiner specifically 
noted that the GAF reflected the veterans severe inability 
to keep a job and his difficulty with the severity of his 
psychiatric illness.  The examiner also noted that the 
veteran had an impairment in family relations and judgment.

Analysis

Under the former rating criteria for dysthymic disorders, 38 
C.F.R. § 4.132 (1996), a 100 percent disability rating was 
assignable when there was totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, resulting in a 
profound retreat from mature behavior and a demonstrable 
inability to obtain or retain employment.  These criteria are 
each independent bases for granting a 100 disability percent 
rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In the hospitalization report dated in November 1994, it was 
noted that the veteran lost his job.  A social worker 
suggested that the veteran was not capable at the time of 
maintaining employment due to his depression.  The veterans 
VA vocational rehabilitation file dated from February 1995 to 
May 1995 showed that he was an accident prone individual with 
numerous workers compensation accidents who was not 
considered capable of participating in vocational 
rehabilitation due to his psychological condition.  The 
veteran testified at the January 1996 hearing that he was 
unable to maintain employment as a result of his depression.  
He further stated that he either resigned due to feelings of 
inadequacy, or was asked to leave. Although the record is 
unclear with regard to the last date the veteran actually 
worked, (at the May 1998 VA examination, he reported his last 
job in 1991; however, the March 1996 VA examination report 
shows he last reported working in October 1994 and the August 
1997 VA emergency room report reflected that he claimed to 
have been currently working with explosives), the May 1998 
examiner was of the opinion that the veteran was unable to 
work because of his disability.

The evidence of record, discussed above, supports a finding 
that the veteran is unable to obtain or retain employment.  
Pursuant to Johnson, 7 Vet. App. at 97, the veterans 
demonstrable inability to obtain or retain employment, 
notwithstanding any other criteria set forth at 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996), provides an independent 
basis for granting a 100 percent disability rating.  
Therefore, for the reasons and bases stated, an increased 
rating of 100 percent is granted for the veterans service 
connected major depression, dysthymic disorder with syncope.


ORDER

An increased disability rating, 100 percent, is granted for 
major depression, dysthymic disorder with syncope, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness. citing the American 
Psychiatric Associations DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).
- 2 -
